DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Per claim 1, the prior art of record discloses: A processing system, comprising: a memory having a secure partition and a non-secure partition, the secure partition subdivided into a plurality of secure memory zones; a neural network processing unit (NPU) configured to initiate transactions with the memory, each of the transactions including at least an address of the memory to be accessed, one of a plurality of first master identifiers (IDs) associated with the NPU, and security information indicating whether the NPU is in a secure state or a non-secure state when the transaction is initiated. 
However, the prior art alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … wherein the NPU is configured to generate one or more inferences for a neural network application in the secure state; and a memory protection unit (MPU) configured to filter the transactions by selectively denying access to the secure partition of the memory based at least in part on the memory address, the first master ID, and the security information associated with each of the transactions: wherein filtering the transactions comprises: determining that the memory address for at least one of the transactions corresponds to one of the secure memory zones; determining whether the first master ID associated with the at least one transaction is permitted to access the corresponding secure memory zone; and denying access to the secure memory zone if the at least one transaction is initiated from the non-secure state or the first master ID associated with the at least one transaction is not permitted to access the secure memory zone; wherein the plurality of secure memory zones comprises: a first secure memory zone configured to store the one or more inferences from the neural network application; a second secure memory zone configured to store a neural network model associated with the neural network application; and a third secure memory zone configured to store user input data for the neural network application, wherein the MPU is configured to permit each of the Ser. No.: 16/426,4962first master IDs to access a respective one of the first, second, and third secure memory zones.
Per claim 10, the prior art of record discloses: receiving transactions from a neural network processing unit (NPU), each of the transactions including at least an address of the memory to be accessed, one of a plurality of first master identifiers (IDs) associated with the NPU, and security information indicating whether the NPU is in a secure state or a non-secure state when the transaction is initiated. 
However, the prior art alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … and filtering the transactions by selectively denying access to the secure partition of the memory based at least in part on the memory address, the first master ID, and the security information associated with each of the transactions, wherein the filtering further comprises: determining that the memory address for at least one of the transactions corresponds to one of a plurality of secure memory zones within the secure partition, wherein the plurality of secure memory zones comprise: a first secure memory zone configured to store the one or more inferences from the neural network application; a second secure memory zone configured to store a neural network model associated with the neural network application; and a third secure memory zone configured to store user input data for the neural network application; and Ser. No.: 16/426,4964a fourth secure memory zone configured to store one or more intermediate inferences from the neural network application; determining whether the first master ID associated with the at least one transaction is permitted to access the corresponding secure memory zone; and denying access to the secure memory zone if the at least one transaction is initiated from the non-secure state or the first master ID associated with the at least one transaction is not permitted to access the secure memory zone.
Per claim 17, the prior art of record discloses:  a secure partition; a non-secure partition; and a memory protection unit (MPU) configured to: receive transactions from a neural network processing unit (NPU), each of the transactions including at least an address of the memory to be accessed, one of a plurality of first master identifiers (IDs) associated with the NPU, and security information indicating whether the NPU is in a secure state or a non-secure state when the transaction is initiated. 
However, the prior art alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … and filter the transactions by selectively denying access to the secure partition of the memory based at least in part on the memory address, the first master ID, and the security information associated with each of the transactions, wherein the secure partition is subdivided into a plurality of secure memory zones, and wherein the MPU is to filter the transactions by: determining that the memory address for at least one of the transactions corresponds to one of the secure memory zones; determining whether the first master ID associated with the at least one transaction is permitted to access the corresponding secure memory zone, wherein a different subset of master IDs is permitted to access each of the secure memory zones; and denying access to the secure memory zone if the at least one transaction is initiated from the non-secure state or the first master ID associated with the at least one transaction is not permitted to access the secure memory zone; wherein the NPU is configured to generate one or more inferences for a neural network application in the secure state, and wherein the plurality of secure memory zones includes: Ser. No.: 16/426,4966a first secure memory zone configured to store the one or more inferences from the neural network application; a second secure memory zone configured to store a neural network model associated with the neural network application; and a third secure memory zone configured to store user input data for the neural network application, wherein the MPU is configured to permit each of the first master IDs to access a respective one of the first, second, and third secure memory zones.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138